Order entered October 23, 2015




                                              In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                        No. 05-15-01049-CR

                                 KEITH ALEXANDER, Appellant

                                                V.

                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the Criminal District Court No. 2
                                       Dallas County, Texas
                                Trial Court Cause No. F12-70541-I

                                             ORDER
        The Court GRANTS Melissa Maxwell’s motion for extension of time to file the

reporter’s record.

        We ORDER Ms. Maxwell to file the reporter’s record within THIRTY (30) DAYS from

the date of this order.


                                                       /s/   ADA BROWN
                                                             JUSTICE